Name: Commission Regulation (EEC) No 3668/90 of 18 December 1990 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present contracting parties to the GATT other than Thailand
 Type: Regulation
 Subject Matter: Asia and Oceania;  plant product
 Date Published: nan

 1 No L 356/18 Official Journal of the European Communities 19 . 12. 90 COMMISSION REGULATION (EEC) No 3668/90 of 18 December 1990 laying down implementing procedures for the import arrangements applicable to products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in the present Contracting Parties to the GATT other than Thailand sion of applications, issue of licences and monitoring of imports, should be applied ; whereas the said procedures either supplement or derogate from Commission Regula ­ tion (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products Q, as last amended by Regulation (EEC) No 1599/89 (8) and Commission Regu ­ lation (EEC) No 891 /89 of 5 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice (9), as last amended by Regulation (EEC) No 2553/90 (10) ; Whereas, in order to deal with cases where the quantities actually unloaded are less than or slighty in excess of the quantities given in the import licences, measures should be adopted to ensure that either the missing quantities are carried forward or the excess quantities are put into free circulation if the country in which the products origi ­ nated is able to guarantee that the formalities needed for this purpose can be executed ; whereas Indonesia appears able to meet this condition ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products covered by CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3846/89 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1 340/90 (4), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 3856/89 (*), as last amended by Regulation (EEC) No 155/90 (6), lays down detailed rules for implementing the import arrange ­ ments applicable to manioc and similar products origina ­ ting in the present Contracting Parties to the GATT other than Thailand ; whereas, in the light of experience, the said rules should be amended ; whereas a new Regulation should be published and Regulation (EEC) No 3856/89 repealed ; Whereas, in particular, the origin of the products should be ensured by providing that the issue of import licences be subject to the presentation of documents issued by the countries concerned ; Whereas, for the sake of sound management of the import arrangements, an application for a licence may not concern a quantity in excess of the quantity entered on the document certifying loading and shipment to the Community ; Whereas, in agreement with the Indonesian authorities, the issue of import licences for products originating in Indonesia is subject to the presentation of specific docu ­ ments of origin and exportation ; Whereas the usual additional procedures for the manage ­ ment of such quotas, relating in particular to the submis ­ HAS ADOPTED THIS REGULATION : Article 1 The arrangements provided for in Article 1 (2) of Regula ­ tion (EEC) No 430/87 shall apply, subject to the provi ­ sions of this Regulation, to products covered by CN codes 0714 10 91 , 0714 10 99, 0714 90 1 1 and 0714 90 19 origi ­ nating in Contracting Parties to the GATT other than Thailand. Article 2 1 . Import licence applications shall be admissible if : (a) they are accompanied by the original of a certificate of origin drawn up by the competent authorities of the country concerned certifying the origin of the goods ; (') OJ No L 43, 13. 2. 1987, p. 9 . 2) OJ No L 374, 22. 12. 1989, p. 3 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 134, 28 . 5. 1990, p. 1 . (*) OJ No L 374, 22 . 12. 1989, p. 27. (*) OJ No L 18, 23. 1 . 1990, p. 28. 0 OJ No L 331 , 2. 12. 1988 , p. 1 . (8) OJ No L 151 , 15. 6. 1990, p. 29 . 0 OJ No L 94, 7. 4. 1989, p. 13 . (10) OJ No L 241 , 4. 9 . 1990, p . 6 . 19 . 12. 90 Official Journal of the European Communities No L 356/ 19 (b) they are accompanied by proof, in the fom of a copy of the bill of loading, that the goods have been loaded in the third country which issued the licence referred to in point (a) and are being transported to the Community by the vessel mentioned in the applica ­ tion, and, where the third country does not have direct access to the sea, an international transport document certifying transport of the product from the country of origin to the port of shipping is also provided ; (c) they relate to a quantity which does not exceed the quantity in respect of which the proof of origin and proof of transport are provided. 2. For products originating in Indonesia, import licence applications shall be admissible if : (a) they are accompanied by the original of a certificate of origin drawn up by the Indonesian authorities in accordance with the specimen in Annex I ; (b) they are accompanied by an export licence issued by the said authorities, duly completed, in accordance with the specimen in Annex II ; (c) they are accompanied by proof of loading and trans ­ port, as referred to in paragraph 1 (b) ; (d) they relate to a quantity which does not exceed the quantity indicated in the documents referred to in points (a), (b) and (c). Article 3 Licence applications and licences shall indicate : 1 . in section 8 the third country in which the product concerned originated, importation from the country indicated in the licence shall be obligatory ; 2. In section 24, one of the following entries : than the quantity in respect of which it was applied for, the security corresponding to the difference shall be released. 3. The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. Article 5 1 . Licence applications shall be lodged with the competent authorities of the Member States on Mondays up to 1 p.m. or, if Monday is not a working day, on the first working day thereafter. However, the first day each year for lodging applications shall be the first working day in January. 2. The Member States shall notify to the Commission by telex not later than 5 p.m. on the day following the day on which the applications are lodged the following particulars in respect of each application :  country of origin of the product,  the quantity for which the import licence is applied for,  the name of the applicant,  the number of the certificate of origin presented and the total quantity entered in the original document or an extract of the said certificate,  the name of the vessel entered in section 20,  for products originating in Indonesia, the number of the Indonesian export licence, entered in the upper ­ most section of the licence. 3 . The Commission shall determine and notify to Member States by telex not later than the Friday follo ­ wing the day on which applications are lodged the extent to which licence applications are to be approved. 4. For applications transmitted in accordance with paragraph 2, import licences shall be issued on the fifth working day following that on which the application is lodged. Article 6 Subject to the provisions of Article 7 (1 ) and by way of derogation from Article 8 (4) of Regulation (EEC) No 3719/88, the quantity released into free circulation may not exceed the quantity indicated in sections 17 and 18 of the import licence ; to that end the figure 0 shall be entered in section 19 of the licence. Article 7 1 . In the case of products originating in Indonesia, once it has been verified that the quantities actually un ­ loaded are no more than 2 % in excess of the quantities covered by the import licences issued and corresponding to the export licences granted for the vessel concerned, the competent authorities in the Member State where release for free circulation is to take place shall , at the request of the importer, authorize the release for free circulation of the excess quantities provided that the importer pays a levy of 6 % ad valorem and lodges secu ­  ExacciÃ ³n reguladora a percibir : 6 % ad valorem  Importafgift : 6 % af vÃ ¦rdien  Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6 % Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¹Ã ±  Amount to be levied : 6 % ad valorem  PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem  Prelievo da riscuotere : 6 % ad valorem  Toe te passen heffing : 6 % ad valorem  Direito nivelador a cobrar : 6 % ad valorem. 3 . in Section 20, the name of the vessel in which the goods are being or have been shipped to the Commu ­ nity, and the number of the certificate of origin submitted. Article 4 1 . By way of derogation from Article 12 of Commis ­ sion Regulation (EEC) No 891 /89, the security against import licences shall be ECU 20 per tonne. 2. If, by virtue of the application of Article 5 (3), the quantity in respect of which the licence is issued is less i I No L 356/20 Official Journal of the European Communities 19 . 12. 90 rity for an amount equal to the difference between the full levy and that paid. The security shall be released on presentation of a supple ­ mentary import licence, which shall be issued on presen ­ tation of one or more supplementary export licences and one or more supplementary certificates of origin issued by the Indonesian authorities for the quantities in question. Section 20 of the supplementary import licence shall contain one of the following entries :  Certificado complementario. Apartado 1 del articulo 7 del Reglamento (CEE) n ° 3668/90,  Supplerende licens. Forordning (EÃF) nr. 3668/90, artikel 7, stk. 1 ,  ZusÃ ¤tzliche Lizenz  Artikel 7 Absatz 1 der Verord ­ nung (EWG) Nr. 3668/90,  Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ . Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸. 3668/90 Ã ¬Ã Ã ¸Ã Ã ¿ 7 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 , 3 . If, during the formalities of release for free circula ­ tion, it is found that the quantities actually imported from and originating in Indonesia are less than those indicated in sections 17 and 18 of the import licence, the customs offices shall certify the missing quantities on the backs of the import licences. 4. By the end of the first half of the following year at the latest the Member States shall present to the Commis ­ sion a complete list of quantities not imported including the numbers of the relevant licences and names of the vessels concerned. 5. The Commission shall determine the total volume of the quantities found missing on importation effected under cover of valid import licences and, where necessary, shall carry such quantities forward to the quota for the year following that in which the imports in question took place. Article 8 Licences issued pursuant to this Regulation shall be valid throughout the Community for 60 days from the date of actual issue. However, such validity may not extend beyond 31 December of the year of issue. Article 9 Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. Article 10 Regulation (EEC) No 3856/89 is repealed. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  Licence for additional quantity. Article 7 ( 1 ) of Regu ­ lation (EEC) No 3668/90,  Certificat complÃ ©mentaire. RÃ ¨glement (CEE) n0 3668/90, article 7 paragraphe 1 ,  Titolo complementare. Regolamento (CEE) n. 3668/90, articolo 7, paragrafo 1 ,  Aanvullend certificaat  artikel 7, lid 1 , van Verorde ­ ning (EEG) nr. 3668/90,  Certificado complementar. N? 1 do artigo 7 °. do Regu ­ lamento (CEE) n? 3668/90 . The guarantee shall be forfeit in respect of quantities for which a supplementary import licence is not presented within four months, except in the case of force majeure, from the date on which the declaration of release for free circulation referred to in the first subparagraph is accepted. 2. Applications of paragraph 1 may not result in importation of quantities of products exceeding the overall quota authorized for the year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1990. For the Commission Ray MAC SHARRY Member of the Commission ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I ORIGINAL 1 Goods consigned from (Export 's business name, address, country) 2 Goods consigned to (Consignee's name, address, country) REPUBLIC OF INDONESIA DEPARTMENT OF TRADE CERTIFICATE OF ORIGIN FORM B Reference No . : 4 For official use3 Means of transport and route (as far as known) Shipped by : From : To : Date of shipment : 7 Number and kind of packages ; description of goods. 8 Gross weight or other quantity 9 Number and date of invoices 5 Item num ­ ber 6 Marks and number of packages 10 Certification It is hereby certified , on the basis control carried out, that goods stated above were produced in Indonesia 11 Competent authority (name, full address) i ANEXOII  BILAGII  ANHANG II  HAPAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II ORIGINALSERIAL EC-A No DEPARTMENT OF TRADE OF THE REPUBLIC OF INDONESIA EXPORT CERTIFICATE EXPORT CERTIFICATE No I EXPORT PERMIT No I 1 . EXPORTER (NAME, ADDRESS AND COUNTRY) 2 . FIRST CONSIGNEE (NAME, ADDRESS AND COUNTRY) NAMENAME ADDRESS ADDRESS COUNTRY COUNTRY 3 . SHIPPED PER 5. COUNTRY/COUNTRIES OF DESTINATION IN EEC 4. EXPECTED TIME OF ARRIVAL 6. TYPE OF MANIOC PRODUCTS 7 . WEIGHT (TONNES) 8. PACKING SHIPPED WEIGHT IN BULK ... BAGS CN-0714 1091 CN-0714 10 99 CN-0714 90 11 CN-0714 90 19 OTHERS DEPARTMENT OF TRADE OF THE REPUBLIC OF INDONESIA DATE NAME AND SIGNATURE OF AUTHORIZED OFFICIAL AND STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC AUTHORITIES :